Exhibit 10.9

 



Brown Technical Media Corp.

1517 San Jacinto Street

Houston, TX 77002

 

 

September 30, 2016

 

 

Evan Levine

 

La Jolla, CA

 

 

Brown Technical Media Corp. (Brown) has retained Evan Levine (CONSULTANT) to
provide Brown with business consulting services. We have prepared this agreement
(hereinafter referred to as the “Agreement”) to define the terms of this
engagement. If this Agreement meets with your expectations, you will need to
sign in the space below demonstrating your acceptance thereto.

 

The effective date of this contract is September 30, 2016.

 

Services

 

CONSULTANT will provide capital formation consulting services and will assist
BROWN develop a strategy to attract investors, including developing presentation
materials.

 

Compensation

 

The fee for the consulting services is $10,000. BROWN will compensate CONSULTANT
for these services by issuing Consultant 5,597,308 shares of BROWN’S $0.001 par
value restricted common stock. Compensation is based upon the number of shares
issued and is not related to the current or future price of BROWN common stock.

 

Other Matters

 

Based upon the terms and conditions contained in this Agreement, BROWN is
engaging CONSULTANT to perform consulting services at such places and times as
may be reasonably agreed to by BROWN and CONSULTANT. It is expressly understood
and agreed that no provisions of this Agreement, nor any act of the parties,
shall be interpreted to create any relationship between BROWN and CONSULTANT
other than that of independent contractor. Each party agrees to keep
confidential the proprietary information of the other party that may be learned
during the course of providing or receiving services under this Agreement.
Neither party will disclose any proprietary or confidential information acquired
from the other under this Agreement, including trade secrets, business plans and
confidential or other information which may be proprietary to either CONSULTANT
or BROWN.

 

Please indicate your acceptance of the above understanding by signing below. A
copy is enclosed for your records.

 

Sincerely,

Brown Technical Media Corp.

 

By: /s/ Steven M. Plumb

Name: Steven M. Plumb

Title: Chief Financial Officer

 

Reviewed and accepted:

 

 

 







/s/ Evan Levine



Evan Levine

Date 9/30/16  

 





 

 

 

